         Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 1 of 14




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    COMMERCE EQUITIES, INC.                     §
             Plaintiff,                         §
                                                §
    v.                                          §          Civil Action No. 4:20-cv-02607
                                                §
    AMRISC, LLC, CRC INSURANCE                  §
    SERVICES, INC. AND HIGHPOINT                §
    INSURANCE GROUP, LLC                        §
                Defendant.                      §

    PLAINTIFF’S RESPONSE IN OPPOSITION TO AMRISC AND CRC’S MOTION TO
    DISMISS OR IN THE ALTERNATIVE MOTION TO COMPEL ARBITRATION AND
      TO STAY OR DISMISS (DKT. 4), AND MOTION TO REMAND FOR LACK OF
                       SUBJECT MATTER JURISDICTION

          Plaintiff Commerce Equities, Inc. (“Plaintiff” or “Commerce Equities”) responds in

opposition to defendants AmRisc and CRC’s motion to dismiss or, in the alternative, motion to

compel arbitration and motion to stay or dismiss (Dkt. 4), and moves to remand the case for lack

of subject matter jurisdiction.

                                  I.     PROCEDURAL OVERVIEW

          Commerce Equities originally filed this lawsuit in the 295th District Court of Harris

County, Texas. AmRisc and CRC removed the case, citing the Convention on Recognition and

Enforcement of Foreign Arbitral Awards (the “Convention”), and its implementing legislation, the

Convention Act, 9 U.S.C. §§ 202, 203, 205, as the sole basis for federal jurisdiction. Defendants

AmRisc and CRC (“Defendants”)1 cite an arbitration clause in Commerce Equities’ insurance




1
  Defendant Highpoint Insurance Group consented to the removal, and filed its own separate
motion to dismiss (Dkt. 6). Highpoint did not request arbitration at all, demonstrating a serious
misunderstanding of the jurisdictional issues in this case. (See id.) Commerce Equities will file a
separate response to that motion. Reference to “Defendants” herein, unless otherwise indicated,
refers to AmRisc and CRC for the purposes of this motion.
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 2 of 14




policy as the link to the Convention Act jurisdiction. (See Dkt. 1 at 4). Defendants allege no other

basis for federal jurisdiction – diversity or federal question – supporting the removal.

       Commerce Equities has instituted arbitration proceedings in New York with the insurance

carriers that are parties to the insurance policy containing the arbitration clause at issue. A panel

has been constituted, and arbitration will proceed accordingly. Commerce Equities does not

dispute the arbitrability of certain claims as against the insurance carriers, but the claims against

the carriers are not before this Court.

                                II.       SUMMARY OF THE ARGUMENT

       AmRisc calls itself a “managing general underwriter for commercial property risks.” CRC

is a wholesale insurance broker. Neither AmRisc nor CRC is a signatory to the insurance policy

containing the arbitration clause that forms the basis for this Court’s jurisdiction. Rather, they

argue that principles of equitable estoppel allow them to compel arbitration. (See Dkt. 4 at 14-15).

The arbitration agreement in Commerce Equities’ insurance contract forms the sole basis of this

Court’s jurisdiction under the Convention Act. The Fifth Circuit recognizes a “low bar” for federal

removal jurisdiction under §205 of the Convention Act, permitting removal “whenever the

arbitration clause could conceivably impact the disposition of the case.” Beiser v. Weyler, 284 F.3d

665, 674 (5th Cir. 2002). Commerce Equities does not contest whether AmRisc and CRC meet

this threshold “low bar.” See id. Commerce Equities’ claims here against Amrisc and CRC relate

to the overall construction, marketing, and concealing of facts relevant to the insurance program,

not the insurance contract itself. Any connection to the arbitration clause at issue is attenuated at

best. But under Fifth Circuit precedent, it is arguably enough to meet the “low bar” for jurisdiction.

       Nonetheless, the Fifth Circuit cautioned in Beiser that this “low bar” for jurisdiction did

not mean that claims were necessarily arbitrable. Indeed, it instructed district courts that




                                                  2
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 3 of 14




arbitrability is the threshold question district courts should take up after removal, mapping out the

scenario as follows:

       Under § 205 . . . the federal issue in cases will often be resolved early enough to permit
       remand to the state court for a decision on the merits. The arbitrability of a dispute will
       ordinarily be the first issue the district court decides after removal under § 205. If the
       district court decides that the arbitration clause does not provide a defense, and no
       other grounds for federal jurisdiction exist, the court must ordinarily remand the case
       back to state court. Except for state law claims that turn out to be subject to arbitration, §
       205 will rarely permanently deprive a state court of the power to decide claims properly
       brought before it. The district court will ordinarily remand those cases that turn out not to
       be subject to arbitration, such that the state court will be able to resolve the merits of the
       dispute.

284 F.3d at 674-75 (emphasis added) (internal citations omitted).

       The Defendants disregard this well settled precedent, filing a motion to dismiss under Rule

12(b)(6). This is inappropriate, and the Court should disregard that motion entirely. Rather, the

Court should first determine whether Commerce Equities’ claims against Defendants are

arbitrable. If they are, then then Court can compel arbitration and stay this case pending completion

of the arbitration. But if they are not, then this Court should remand the claims. All of Commerce

Equities’ claims here are “state law claims.” See id.; Dkt. 1, Ex. B, Plaintiff’s Original Petition

(asserting claims under Texas Insurance Code and common law claims). In short, if the claims

against AmRisc and CRC are not arbitrable, this Court “must . . . remand” those claims. Beiser,

284 F.3d at 675. Fifth Circuit precedent interpreting the Convention Act does not contemplate a

ruling on a completely separate, unrelated Rule 12(b)(6) motion to dismiss, which AmRisc

improperly files here.

       Commerce Equities’ claims against AmRisc and CRC are not subject to arbitration, so the

Court should deny the motion to compel arbitration and remand the case. In a case decided this

year involving the same insurance program put together by AmRisc and an identical arbitration

clause, Judge Eskridge denied AmRisc’s motion to compel arbitration. 5556 Gasmer Mgmt. LLC



                                                 3
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 4 of 14




v. Underwriters at Lloyd's, London, No. 19-cv-00974, 2020 U.S. Dist. LEXIS 94319, at *20 (S.D.

Tex. May 29, 2020) (unpublished opinion). Citing heavily to a 2018 Texas Supreme Court case

on point, the court rejected the same equitable estoppel arguments AmRisc and CRC assert here.

See id. at * 10-18; Jody James Farms, JV v Altman Group, Inc, 547 S.W.3d 624 (Tex. 2018). This

Court should disregard the Defendants’ motion to dismiss, deny their motion to compel arbitration,

and remand the state law claims for resolution by the state court.

                                        III.    Law/Argument

   A. The initial standard for removal jurisdiction under § 205 presents a “low bar” that
      grants this Court limited jurisdiction to determine the question of arbitrability.

       In Beiser v. Weyler, 284 F.3d 665 (5th Cir. 2002), the Fifth Circuit set out the analytical

framework for cases removed to district courts under § 205 of the Convention Act. To remove a

case under § 205, the removing party must show that (1) an arbitration agreement exists that "falls

under" the Convention, and (2) the dispute "relates to" the arbitration agreement. See Beiser, 284

F.3d at 666; 9 U.S.C. § 205. Under Beiser, so long as there is "an arbitration agreement falling

under the Convention [that] could conceivably affect the outcome of the plaintiff's case," the

"relates to" test is satisfied. QPro Inc. v. RTD Quality Servs. USA, 761 F. Supp. 2d 492, 494 (S.D.

Tex. 2011) (emphasis in original); Beiser, 284 F.3d at 669.

       This standard, per the Fifth Circuit, sets a “low bar” for jurisdiction under § 205. Beiser,

284 F.3d at 674. Indeed, AmRisc and CRC “need not show that [they have] the right to enforce

the arbitration agreement” for this Court to have jurisdiction to determine the arbitrability issue.

QPro Inc., 761 F. Supp. 2d at 493-94. Cautioning against “conflat[ing] the jurisdictional and merits

inquiries into a single step,” the Fifth Circuit in Beiser recognized that “even if [the plaintiff] is

right on the merits that he cannot ultimately be forced into arbitration, his suit at least has a

‘connection with’ the contracts governing the transaction out of which his claims arise.” Id.;



                                                  4
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 5 of 14




Beiser, 284 F.3d at 670. Commerce Equities acknowledges here that AmRisc and CRC have a

colorable argument to meet the “low bar” for federal removal jurisdiction mandated in § 205 cases

by the Fifth Circuit in Beiser. 284 F.3d at 674. But as the Fifth Circuit stated in Beiser, Plaintiff

will show it is “right on the merits” of the arbitrability issue, and that it “cannot ultimately be

forced into arbitration.” QPro Inc., 761 F. Supp. 2d at 493-94; Beiser, 284 F.3d at 670.

   B. This Court should not entertain the Defendants’ motion to dismiss, but should decide
      the arbitrability issue and either compel arbitration or remand the case.

       Under the “low bar” set by the Fifth Circuit, this Court has jurisdiction to decide whether

the claims against AmRisc and CRC are arbitrable. Beiser. 284 F.3d at 674. However, “merely

because the court has subject matter jurisdiction over this action” under the Convention Act, it

“does not mean that the court should decide [Plaintiff’s] claims on the merits.” Kana Energy Servs.

v. Jiangsu Jinshi Mach. Grp. Co., No. H-19-0213, 2019 U.S. Dist. LEXIS 85981, at *12 (S.D.

Tex. 2019) (Lake, J.) (unpublished opinion), citing Beiser, 284 F.3d at 675.

       Indeed, “the arbitrability of a dispute will ordinarily be the first issue the district court

decides after removal under § 205.” Beiser, 284 F.3d at 675. Openly defying this well-settled

precedent, AmRisc and CRC instead filed a Rule 12(b)(6) motion to dismiss for failure to state a

claim. (See Dkt. 4). They argue in the alternative that the Court should compel arbitration. (See id.

at 14) (See Dkt. 4 at 14, alternative motion to compel arbitration). The Defendants’ motion to

dismiss subverts Fifth Circuit precedent, and the Court should disregard it altogether. For nearly

two decades, the Fifth Circuit has endorsed the approach it first laid out in Beiser for how district

courts should approach cases removed under § 205:

       The arbitrability of a dispute will ordinarily be the first issue the district court decides after
       removal under § 205. If the district court decides that the arbitration clause does not provide
       a defense, and no other grounds for federal jurisdiction exist, the court must ordinarily
       remand the case back to state court. See 28 U.S.C. § 1441(c) (granting district court
       discretion to remand all claims in which state law predominates); Parker & Parsley



                                                   5
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 6 of 14




       Petroleum Co. v. Dresser Indus., 972 F.2d 580, 585 (5th Cir. 1992) (noting that when all
       federal claims are resolved early in a lawsuit and only state law claims remain, the district
       court almost always should remand to the state court); Wong v. Stripling, 881 F.2d 200,
       204 (5th Cir. 1989) (same). Except for state law claims that turn out to be subject to
       arbitration, § 205 will rarely permanently deprive a state court of the power to decide claims
       properly brought before it. The district court will ordinarily remand those cases that turn
       out not to be subject to arbitration, such that the state court will be able to resolve the merits
       of the dispute.

Beiser, 284 F.3d at 675.

       The framework here is clear: if the Court decides that the claims against AmRisc and CRC

are subject to arbitration, then it should enter an order sending those claims to arbitration. See id.

But if the Court decides those claims are not subject to arbitration – the ruling Commerce Equities

urges below – it should remand those claims. Lacking any independent basis for federal

jurisdiction outside the Convention Act, there is no circumstance under which the Court should

entertain the Defendants’ Rule 12(b)(6) motion to dismiss.

   C. Defendants cannot show this to be one of the “rare circumstances” under which a
      nonsignatory can compel arbitration.

       As they themselves acknowledge, AmRisc and CRC are not parties to the insurance

contract containing the arbitration clause at issue. (See Dkt. 4 at 14). The Fifth Circuit has

cautioned that courts should “allow a nonsignatory to invoke an arbitration agreement only in rare

circumstances." Westmoreland v. Sadoux, 299 F.3d 462, 465 (5th Cir. 2002). Indeed, arbitration is

a matter of "consent, not coercion." Stolt-Nielsen S.A. v. AnimalFeeds Int'l Corp., 559 U.S. 662,

681, 683, 130 S. Ct. 1758, 176 L. Ed. 2d 605 (2010). Commerce Equities never “consented” to

any contract with the Defendants, let alone an agreement to arbitrate. See id.

        Citing both Texas and New York law, the Defendants urge the Court to compel arbitration

under the theory of equitable estoppel. (See Dkt. 4 at 14-16). Earlier this year, Judge Eskridge

denied a motion to compel arbitration filed by AmRisc. 5556 Gasmer Mgmt. LLC v. Underwriters




                                                   6
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 7 of 14




at Lloyd's, London, No. 19-cv-00974, 2020 U.S. Dist. LEXIS 94319, at *18 (S.D. Tex. 2020)

(Eskridge, J.) (unpublished opinion). As here, Gasmer involved

        (1) the same arbitration clause (see id. at *3-4; Dkt. 1, Ex. G, Policy, at 119 of 184);

        (2) equitable estoppel as the sole argument for compelling arbitration as a nonsignatory
            (see Gasmer, 2020 U.S. Dist. LEXIS 94319, at *10-18); and

        (3) the plaintiff’s claims brought under the Texas Insurance Code and Texas common law
            (see id. at *3-4; Dkt. 1, Ex. B, Plaintiff’s Original Petition, ¶¶ 45-62).2

As Judge Eskridge did in Gasmer, this Court should deny AmRisc and CRC’s motion to compel

arbitration.

        (1) Under both Texas and New York law, the equitable estoppel analysis is essentially
            the same.

        The arbitration clause at issue contains a provision calling for application of New York

law. (Dkt. 1 at 4 of 184). Commerce Equities does not agree that New York law applies to this

case. But a “choice needn't be made between the laws of Texas and New York where no actual

conflict is asserted.” Gasmer, 2020 U.S. Dist. LEXIS 94319 at *10-11, citing Jacked Up, LLC v

Sara Lee Corp., 854 F3d 797, 813 (5th Cir 2017), citing Schneider National Transport v Ford

Motor Co, 280 F3d 532, 536 (5th Cir 2002). Defendants raise no “actual conflict” on the

application of equitable estoppel, so any distinction between the two states’ laws is immaterial on

that issue. See generally Jody James Farms, JV v Altman Group, Inc, 547 SW3d 624, 636 (Tex

2018) (applying Texas law on equitable estoppel); Sokol Holdings, Inc v BMB Munai, Inc, 542

F3d 354, 358 (2d Cir 2008) (same, under New York law).


2
  One distinction between this case and Gasmer is that in Gasmer the plaintiff sued the insurers
that were signatories to the arbitration clause at issue. Gasmer, 2020 U.S. Dist. LEXIS 94319, at
*2. Judge Eskridge granted the motion to compel arbitration as to the signatory insurers, but denied
it as to the non-signatory insurance brokers (including AmRisc). Id. Here, Plaintiff does not sue
the insurers under its policy; it has already commenced arbitration proceedings against the insurers
in New York.



                                                  7
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 8 of 14




       (2) Defendants cannot demonstrate “direct benefits estoppel.”

       The only basis the Defendants invoke for compelling arbitration is “direct benefits

estoppel.” (See Dkt. 4 at 22).3 They argue that the Court should compel Commerce Equities into

arbitration with them because Commerce Equities’ claims “refer to, and presume the existence of,

the Arbitration Agreement.” (Dkt. 4 at 15). This is legally insufficient for the Defendants to compel

arbitration under a direct benefits estoppel theory.

       a. For direct benefits estoppel to apply, Commerce Equities’ claims must arise
          “solely from” the insurance contract containing the arbitration clause.

       Under Texas law, nonsignatory defendants may compel arbitration if the plaintiff’s claims

against them “cannot stand independently—that is, the alleged liability ‘arises solely from the

contract or must be determined by reference to it.’” Jody James Farms, JV v. Altman Grp., Inc.,

547 S.W.3d 624, 637 (Tex. 2018). The Texas Supreme Court in Jody James Farms clarified that

the “underlying source of the plaintiff’s claim matters” in determining whether estoppel is

appropriate. Gasmer, 2020 U.S. Dist. LEXIS 94319, at *14, citing Jody James Farms, 547 S.W.3d

at 636. The Texas Supreme Court stated:

       when the substance of the claim arises from general obligations imposed by state law,
       including statutes, torts and other common law duties, or federal law, direct-benefits
       estoppel is not implicated even if the claim refers to or relates to the contract or would not
       have arisen "but for" the contract's existence.

Jody James Farms, 547 S.W.3d at 637.

       Commerce Equities’ claims “must rely on the language of the agreement containing the

arbitration clause, rather than just presume its existence, for this basis of equitable estoppel to



3
  One notable contrast with the Gasmer case is that the Defendants here do not assert the theory of
“intertwined claims estoppel,” a theory for which “it is not completely clear that Texas law
recognizes,” and which AmRisc unsuccessfully argued in Gasmer. See 2020 U.S. Dist. LEXIS
94319 at * 11. Commerce Equities therefore responds only to the “direct benefits” argument
advanced.


                                                  8
      Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 9 of 14




apply.” QPro Inc., 761 F. Supp. 2d. at 500 (emphasis added), citing Grigson v. Creative Artists

Agency, L.L.C., 210 F.3d 524, 527 (5th Cir. 2000). The mere existence of the insurance contract –

even one “but for” which Commerce Equities’ claims would not exist – does not suffice to trigger

direct benefits estoppel. Jody James Farms, 547 S.W.3d at 637.

       b. Commerce Equities’ claims arise out of the Texas Insurance Code and common
          law, and not the insurance contract.

       That scenario envisaged by the Texas Supreme Court in Jody James Farms was precisely

the situation in Gasmer, and it is precisely the situation here. In Gasmer, the plaintiff sued AmRisc

and another broker, U.S. Risk, for “misrepresentations by omission” under sections 541.051 and

541.061 of the Texas Insurance Code. Gasmer, 2020 U.S. Dist. LEXIS 94319, at *3-4. The Gasmer

court found no basis for direct benefits estoppel under the facts before it:

       Plaintiff asserts claims against the [AmRisc and U.S. Risk] for misrepresentations and
       omissions made prior to the purchase of the subject insurance policy containing the
       arbitration agreement. The claims thus arise out of general obligations imposed by the
       Texas Insurance Code and not for breach of the insurance policy. True, the claims refer to
       the arbitration provisions as the subject of the supposed misrepresentations or omissions.
       But the Texas Supreme Court has determined that “a mere relationship between the
       signatory's claims and the contract containing an arbitration provision was not enough to
       compel a signatory to arbitrate claims against third parties under a direct-benefits estoppel
       theory.”

Id. at *15. Exactly as was the case in Gasmer, Commerce Equities’ claims relate to

“misrepresentations and omissions made prior to the purchase of the subject insurance policy

containing the arbitration agreement.” Id.; Dkt 1, Ex. B, ¶ 57 (“AmRisc, by and through its agent

CRC, made material misrepresentations to Plaintiff . . .before coverage was bound.”)

       And exactly as was the case in Gasmer, “no interpretation of the insurance policy is

necessary to adjudicate the misrepresentation claims asserted by [Commerce Equities],” and

Commerce Equities “in no way seeks to hold [Defendants] liable pursuant to duties imposed by

that policy.” 2020 U.S. Dist. LEXIS 94319, at *17. “It instead wants to hold them accountable in



                                                  9
     Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 10 of 14




tort according to theories available under the Texas Insurance Code.” Id. Because the plaintiff was

“not seeking direct benefits of the kind evoking concern under this strand of estoppel theory,” the

Gasmer court refused to compel arbitration on that basis. Id. at *18 (emphasis in original).

       Here, as in Gasmer, Commerce Equities sues AmRisc under sections 541.051 and 541.061

of the Insurance Code, plus common-law claims of fraud, fraudulent concealment, and civil

conspiracy. (Dkt. 1, Ex. B, ¶¶ 45-62). Commerce Equities sues CRC for its participation in a

conspiracy with AmRisc. (Id. ¶¶ 58-62). As in Gasmer, Commerce Equities here does not bring a

claim for breach of the insurance contract; of course, Commerce Equities did not enter into a

contract with either AmRisc or CRC. As in both Gasmer and Jody James Farms, Commerce

Equities’ claims “arise[] from general obligations imposed by state law, including statutes, torts

and other common law duties.” Gasmer, 2020 U.S. Dist. LEXIS 94319 at *14-15; Jody James

Farms, 547 S.W.3d at 637.

       (3) Gasmer and Jody James Farms should control, and contrary authority is
           distinguishable.

       Although AmRisc did not cite them, two recent cases, decided a week apart from each

other by Judge Werlein, reached the opposite conclusion as Gasmer. In Bhandara Family Living

Trust v. Underwriters at Lloyd's, London, the court compelled arbitration of the claims against

AmRisc under the same policy and arbitration provision here. No. H-19-968, 2020 U.S. Dist.

LEXIS 55385, (S.D. Tex. Feb. 20, 2020) (Werlein, J.) (unpublished case). One week later, the

Court reached the same outcome in Urban Meridian Grp. v. Certain Underwriters at Lloyd's

London, No. H-19-2405, 2020 U.S. Dist. LEXIS 148952, at *7 (S.D. Tex. Feb. 27, 2020) (Werlein,

J.) (unpublished case).

       Those cases are distinguishable for two reasons. First, both of those decisions referenced

that the claims by the plaintiffs against AmRisc were “intertwined.” Bhandara Family Living Tr.



                                                10
     Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 11 of 14




2020 U.S. Dist. LEXIS 55385, at *14 (“Plaintiff's claims against all Defendants are substantially

intertwined”); Urban Meridian Grp. 2020 U.S. Dist. LEXIS 148952, at *7 n.9 (“Plaintiff's claims

against AmRisc are even more closely intertwined than the plaintiff's claims against the broker

defendants in Bhandara”). Even if that were the case here, AmRisc did not argue the theory of

“intertwined claims” estoppel; it only argues “direct benefits estoppel.” (See Dkt. 4 at 15-16). The

court in Bhandara and Urban Meridian did not analyze direct benefits estoppel, and therefore have

no application to the estoppel theory Defendants assert here. Second, neither case referenced the

controlling Texas Supreme Court authority in Jody James Farms. The Gasmer court did, and cited

this as the reason why it diverged from the Court’s holding in Bhandara. See Gasmer, 2020 U.S.

Dist. LEXIS 94319, at *18 (Jody James Farms “updates and clarifies the controlling principles of

state contract law”). The Court should follow the reasoning and result in Gasmer.

          Lacking any basis to compel arbitration, the Court should deny Defendants’ motion.

    D. No other grounds for federal jurisdiction exist, so this Court should remand the case.

          Under Beiser, if this Court does not compel arbitration, it should remand the case. See 284

F.3d at 674-75. In QPro, Inc., the defendant, like here, removed the case with the Convention Act

as the sole basis for federal jurisdiction. 761 F. Supp. 2d at 503. Chief Judge Rosenthal denied the

nonsignatory defendant’s motion to compel arbitration, finding that the claim for tortious

interference with a lease agreement did not suffice to meet the requirements of equitable estoppel.

See id. at 498-503. After denying the motion to compel arbitration, the court remanded the case,

reasoning that “[o]nce the basis for federal question jurisdiction ceases to exist, or as in the instant

case, when arbitrability is the basis for jurisdiction and can no longer be asserted as a

defense, the case should be remanded for resolution of the state law claims.” Id. at 504 (emphasis

added).




                                                  11
       Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 12 of 14




        Judge Lake recently reached the same conclusion, remanding a case that was removed after

the state court had already denied the removing defendant’s motion to compel arbitration. See

Kana Energy Servs., 2019 U.S. Dist. LEXIS 85981, at *14 (S.D. Tex. 2019). The court held that

“[i]n removed cases where jurisdiction is based solely on [the Convention Act], the district court's

role is to determine whether claims are arbitrable, and to compel arbitrable claims to arbitration.

The Fifth Circuit has made clear that to the extent that claims are not subject to arbitration, they

should be remanded to state court.” Id. at *13, citing Beiser, 284 F.3d at 675.

   E. Defendants’ Rule 12(b)(6) motion to dismiss is inconsistent with Fifth Circuit
      precedent.

        As argued throughout this response, this Court’s decision tree is clearly mapped out by the

Fifth Circuit’s precedent in Beiser:

       “The arbitrability of a dispute will ordinarily be the first issue the district court decides
        after removal under § 205.” Beiser, 284 F.3d at 675.

       If the Court grants the motion to compel arbitration, it can stay the claims pending
        resolution of the arbitration. See Gasmer, 2020 U.S. Dist. LEXIS 94319, at *18; 9 U.S.C.
        § 3. This is the alternative relief Defendants request. (Dkt. 4 at 14).

       If the Court denies the motion to compel arbitration, it should remand the claims. See
        Beiser, 284 F.3d at 675.

        Commerce Equities is unaware of any case within the Fifth Circuit whereby a defendant,

upon removing under § 205 of the Convention Act, moved to dismiss for failure to state a claim

under Rule 12(b)(6), as the Defendants do here. In fact, AmRisc did not do so in the Gasmer,

Bhandara, or Urban Meridian cases cited above, but instead took the proper procedural route and

moved to compel arbitration. See Gasmer, 2020 U.S. Dist. LEXIS 94319, at *2 (referencing

AmRisc’s motion to compel arbitration, but no Rule 12(b)(6) motion); Bhandara, 2020 U.S. Dist.

LEXIS 55385, at *2 (same); Urban Meridian Grp., 2020 U.S. Dist. LEXIS 148952, at *2 n.9




                                                 12
     Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 13 of 14




(same). Their motion here seeks relief that is wholly inconsistent with the Fifth Circuit’s

jurisprudence stated in Beiser, which confines this Court’s inquiry to arbitrability when state law

claims are involved.

                                    IV.     CONCLUSION/PRAYER

         This Court has jurisdiction to determine whether Commerce Equities’ claims against the

Defendants are arbitrable. They are not. The Court should deny Defendants’ motion to dismiss and

their compel arbitration, and remand this case to the 295th Judicial District Court of Harris County,

Texas.

                                                      Respectfully submitted,

                                                      RAIZNER SLANIA, LLP

                                                      /s/ Jeffrey L. Raizner
                                                      JEFFREY L. RAIZNER
                                                      Attorney-in-Charge
                                                      State Bar No. 00784806
                                                      Southern District Bar No. 15277
                                                      2402 Dunlavy Street
                                                      Houston, Texas 77006
                                                      Phone: 713.554.9099
                                                      Fax: 713.554-9098
                                                      jraizner@raiznerlaw.com

                                                      Of Counsel:

                                                      ANDREW P. SLANIA
                                                      State Bar No. 24056338
                                                      Southern District Bar No. 1057153
                                                      AMY B. HARGIS
                                                      State Bar No. 24078630
                                                      Southern District Bar No. 1671572
                                                      BEN WICKERT
                                                      State Bar No. 24066290
                                                      Southern District Bar No. 973044
                                                      efile@raiznerlaw.com
                                                      2402 Dunlavy Street
                                                      Houston, Texas 77006
                                                      Phone: 713.554.9099



                                                 13
     Case 4:20-cv-02607 Document 9 Filed on 09/03/20 in TXSD Page 14 of 14




                                                   Fax: 713.554-9098
                                                   ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing was served on all known counsel via
ECF/CM on September 3, 2020 pursuant to the Federal Rules of Civil Procedure as follows:

Scott A. Shanes
Sarah N. Wariner
Jeremy R. Wallace
CLARK HILL
2600 Dallas Parkway, Suite 600
Frisco, TX 75034
(469) 287-3900 – Telephone
(469) 287-3999 – Facsimile

Anna K. Olin
CLARK HILL
901 Main Street, Suite 6000
Dallas, Texas 75202
(214) 651-4300 – Telephone
(214) 651-4330 – Facsimile
ATTORNEYS FOR DEFENDANTS
AMRISC, LLC and CRC INSURANCE
SERVICES, INC.


Michael S. Cedillo
THOMPSON, COE, COUSINS & IRONS, LLP
700 North Pearl Street, Twenty-Fifth Floor
Dallas, Texas 75201-2832
Telephone: (214) 871-8221
Facsimile: (214) 871-8209
ATTORNEY FOR DEFENDANT
HIGHPOINT INSURANCE GROUP, LLC


                                                                  /s/ Jeffrey L. Raizner
                                                                  JEFFREY L. RAIZNER




                                              14
